Citation Nr: 9926634	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-04-791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in May 1997 which 
denied the veteran's claim for service connection for a right 
leg disability.

FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a right leg 
disability.


CONCLUSION OF LAW

The veteran's claim of service connection for a right leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he complained 
once about arm and leg cramps in August 1954.  There was no 
reference to any leg injury.  No medication was recommended 
and the veteran was returned to duty.  The service medical 
records are devoid of treatment related to any leg injury.  
His November 1955 separation examination report shows a 
normal clinical evaluation of the lower extremities.

The veteran filed a claim of service connection for a right 
leg disability in December 1996.  The veteran reported right 
leg weakness and pain due to an injury caused by a fall on a 
blunt object in early 1954.   He reported treatment from Dr. 
Singer in 1996.

Records of private medical treatment including from Dr. 
Singer have been received.  Since 1974 the veteran has 
undergone multiple private examinations for unrelated 
conditions during which no right leg complaints or pertinent 
findings were recorded.  An August 1981 entry included that 
physical examination was negative.  The first complaint about 
pain in his right leg is found in May 1988 with a notation 
that the veteran had "1 bad episode" of pain in the right 
thigh and the side of the right knee "in the past few 
months."  No related clinical findings or diagnoses were 
entered and there was no reference to any injury in service.  
When the veteran was seen in July 1990, muscle pain in the 
right leg was noted.  A November 1996 entry in the veteran's 
private medical records indicates that he claimed he has had 
right leg pain since 1986, associated with fatigue.  The 
veteran related the symptoms to an initial injury in service 
in the 1950's.  The examiner recorded old injury, not too 
much pain, and prescribed analgesic medication.

During the February 1997 VA medical examination conducted for 
his right leg claim, the veteran claimed that he injured his 
upper right leg falling from a ladder while in the service 
working as a radio repairman.  He maintained that an X-ray 
taken at that time showed no fracture.  He reportedly 
continued to have pain in his right thigh, which got 
progressively worse over the years.  He took pain medications 
a couple of times a week.  Prolonged standing, walking, 
climbing, and cold, damp weather worsened the right leg pain.  
A February 1997 VA X-ray of the right leg showed normal bones 
and joints.  An orthopedic examination conducted the same day 
indicated that there was mild atrophy of the lateral 
quadriceps muscle.  The diagnosis was residual contusion of 
the right thigh musculature with mild atrophy and with the 
knee and hip joints capable of a full range of motion.


Legal Analysis

Service connection may be granted for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Where the condition noted during service is not, in 
fact, shown to be chronic, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted where there is a showing of continuity of 
symptomatology after discharge, and competent evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim, for service connection for 
right leg disability, is well grounded, meaning plausible.  
If he has not submitted a well-grounded claim, there is no VA 
duty to assist him in developing his claim, and his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  See also Morton v. West, No 96-1517 
(U.S. Vet. July 14, 1999) holding that absent submission and 
establishment of a well-grounded claim, the VA can not 
undertake to assist a veteran in developing facts pertinent 
to his or her claim.

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim requires medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and competent evidence of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

The medical records include a diagnosis of residual contusion 
of the right thigh musculature with mild atrophy.  Thus, 
there is evidence of a current disability.  Such evidence is 
sufficient to meet the first of the three basic requirements 
for a well-grounded claim.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Thus, the veteran's 
allegation that he sustained a right leg injury in service is 
presumed to be credible at this juncture and is sufficient to 
meet the second requirement for a well-grounded claim, 
evidence of an injury in service.

Although the record includes evidence sufficient to meet the 
first two requirements for a well-grounded claim, the claim 
is, nonetheless, not well grounded because the record does 
not include any medical reports referring to a nexus between 
the veteran's current right leg disability and his injury in 
service.  In this regard, the private medical examiner in 
November 1996 and the VA doctor in February 1997 recorded the 
history of in-service injury as related by the veteran.  A 
physician's reiteration of such history does not constitute 
medical evidence.  Cf. LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  The doctors in this instance indicated a prior 
injury to the right thigh, but did not relate the current 
symptoms to a specific injury occurring during the time of 
active service.  In addition, we note that the service 
medical records were negative for any showing of an actual 
right leg injury.  The veteran was seen in August 1954 for 
complaints of cramps in his arms and legs with no indication 
of any leg injury.

Nor does the record reflect competent evidence of a 
continuity of symptomatology, which is linked to service.  
The earliest reference to a right-leg diagnosis was recorded 
in 1988 and the first treatment reflected in the record was 
in 1996.  Although lay testimony may be used to show service 
connection by continuity of symptomatology, as well as to 
show a nexus between the continuity of symptomatology and the 
present disability when "such a relationship is one as to 
which a lay person's observation is competent," Savage v. 
Gober, 10 Vet.App. 488, 495-98 (1997), a lay person is not 
generally competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  The veteran's contentions regarding his in-
service injury and residual pain have been considered; 
however, as a layman, he has no competence to explain the 
etiology of his disability.  His lay assertions in this 
regard will not suffice to make his service connection claim 
for a right leg disability well grounded.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

In view of the absence of necessary medical evidence of a 
nexus, the veteran has not met all three requirements for a 
well-grounded claim.  Therefore, the claim for service 
connection for a right leg disability is implausible and not 
well grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

ORDER


The claim for service connection for a right leg disability 
is denied as not well grounded.


		
STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

